Judgment, Supreme Court, Bronx County (Gerald Scheindlin, J.), rendered October 27, 1992, convicting defendant, upon his plea of guilty, of attempted assault in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
After consulting with his counsel, defendant accepted the plea offer, and received the agreed upon sentence of a term of 2 to 4 years, which defendant concedes is a legal sentence to be imposed upon a second felony offender, convicted of the instant crime. Although as part of the plea agreement, defendant waived his right to appeal from the judgment, he now contends that the sentence should be vacated and the matter remanded for resentence, since there may have been a misunderstanding on the part of the trial court, as well of the parties, as to the minimum sentence which could be imposed, as a result of alleged confusion as to whether defendant was a second felony offender or a second violent felony offender. Since we find that, after a thorough inquiry by the trial court, the defendant voluntarily, knowingly and intelligently waived his right to appeal, there are no reviewable issues presented here, and, accordingly, we affirm (People v Callahan, 80 NY2d 273, 285). Concur—Murphy, P. J., Rosenberger, Williams and Tom, JJ.